Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

AND

CONSULTING AGREEMENT

This Separation Agreement and Release and Consulting Agreement (“Agreement”),
dated as of December 1, 2009, is entered into between National CineMedia, Inc.,
a Delaware corporation, (the “Company”), National CineMedia, LLC, a Delaware
limited liability company (“NCM LLC”) and Thomas C. Galley (“Employee”), having
an address at 3662 N. Perry Park Road Sedalia, Colorado 80135-8601. Capitalized
terms not defined elsewhere in this Agreement shall have the meanings ascribed
to such terms in Section 8 below.

Recitals

A. On November 16, 2009, Employee and the Company agreed to a separation plan
with respect to Employee’s separation from the Company’s employment effective as
of December 1, 2009 and the Company and Employee wish to make certain
arrangements with respect to their future relationship.

B. The terms of Employee’s employment are covered by an employment agreement
among Employee, the Company and NCM LLC effective February 13, 2007, as amended
by a First Amendment to Employment Agreement effective January 1, 2009 (the
“Employment Agreement”).

Agreement

In consideration of the mutual promises and agreements hereinafter set forth,
the Company, NCM LLC and Employee agree as follows:

1. Termination of Employment; Consulting Services.

(a) Employee’s employment with the Company shall cease effective December 1,
2009 (the “Termination Date”) and the Employment Agreement shall terminate
effective as of the Termination Date and shall be of no further force and
effect, except as set forth herein in Section 9(c).

(b) For a period subsequent to the Termination Date and terminating on
February 27, 2012 (the “Consulting Period”), Employee will consult as reasonably
requested from time to time (with Employee making reasonable efforts to
accommodate Company’s schedule) with the Company’s executive officers and other
employees regarding certain of the activities that Employee from time to time
has worked on during his employment and/or other matters relating to business
development and other types of activities in which Employee was engaged during
his employment by the Company. Employee may accept other employment during the
Consulting Period. Employee shall be an independent contractor of the Company
and not an employee during the Consulting Period. Employee shall devote such
time to his consulting activities as may be required

 

1



--------------------------------------------------------------------------------

from time to time by the Company (through its senior executives); provided,
however, that Employee shall not be required to spend more than 20 hours in any
given month engaged in such activities. At or about the beginning of each
calendar quarter Employee and the Company will meet to lay out a general plan
for the consulting requirements for such quarter.

(c) From and after the Termination Date, Employee shall have no authority to
bind the Company or its Affiliates, and Employee shall not attempt to obligate
or bind the Company or any of its Affiliates in any way, without the Company’s
prior written approval.

2. Payments and Benefits.

(a) Employee acknowledges and agrees that, except as expressly provided in this
Agreement, Employee is not entitled to any payments or benefits from the Company
or its Affiliates, whether or not arising from the Employment Agreement or any
other agreement, written or oral, between Employee and the Company or its
Affiliates or under any other policy, plan, program or arrangement.

(b) Provided that Employee executes and delivers this Agreement and the
seven-day rescission period referenced in Section 9(n)(ii) has expired without
Employee having rescinded this Agreement, and Employee performs the consulting
services contemplated in Section 1(b), Employee shall receive payments for the
remainder of 2009 just as if he were still an employee of the Company and for
the remainder of the term of this Agreement in the amounts and on or about the
dates specified on Schedule 2(b) in accordance with the Company’s normal payroll
practices.

(c) Provided that Employee executes and delivers this Agreement and the
seven-day rescission period referenced in Section 9(n)(ii) has expired without
Employee having rescinded this Agreement, and Employee performs the consulting
services contemplated in Section 1(b), if and when performance bonuses for 2009
are paid to Company’s executive officers under the Company’s 2009 Performance
Bonus Plan (the “2009 Plan”), Employee shall be entitled to receive the
Performance Bonus, the Stretch Bonus and the 2009 Raise Deferral Bonus (in each
case, as defined in the 2009 Plan) payments that he would have been entitled to
if Employee had continued to be employed by the Company on the date in 2010 that
such bonus payments, if any, are made in accordance with the terms of the 2009
Plan. Except as provided in this Section 2(c), Employee shall not be entitled to
participate in any employee incentive or bonus program, or any commission or
other program or plan of compensation, and Employee shall not receive any
incentive or bonus, including any discretionary incentive or bonus.

(d) Provided that Employee executes and delivers this Agreement and the
seven-day rescission period referenced in Section 9(n)(ii) has expired without
Employee having rescinded this Agreement, and Employee performs the consulting
services contemplated in Section 1(b), Employee shall vest in such portion of
the unvested portion of his outstanding Stock Options and shares of Restricted
Stock as set forth on the

 

2



--------------------------------------------------------------------------------

attached Exhibit A on each scheduled vesting date, subject to (i) Employee’s
continuous Service, including Employee’s Service as a consultant to the Company,
and (ii) achievement of the specified cumulative “Free Cash Flow” targets, if
applicable. Employee’s outstanding Stock Options shall expire at the close of
business at Company headquarters on the 90th day after Employee’s Services
terminate, including Service as a consultant to the Company. Notwithstanding the
foregoing, at any time after June 30, 2010, the Compensation Committee of the
Company, in its sole discretion, may determine that the services provided by the
Employee pursuant to this Agreement shall no longer constitute “Service” for
purposes of vesting of the Stock Options and Restricted Stock and any unvested
portions of the Employee’s outstanding Stock Options and shares of Restricted
Stock shall terminate as of the date the Compensation Committee makes such
determination and Employee’s outstanding Stock Options shall expire at the close
of business at Company headquarters on the 90th day after the date of such
determination by the Compensation Committee.

(e) Employee is not entitled to, and shall not, receive any pay for accrued but
unused sick leave, personal days or vacation days.

(f) Provided that Employee executes and delivers this Agreement and the
seven-day rescission period referenced in Section 9(n)(ii) has expired without
Employee having rescinded this Agreement, unless prohibited by law, any relevant
plan documents or agreements or as otherwise specified in this Agreement,
Employee and his eligible covered dependents, if applicable, may continue
coverage through June 30, 2011 in all Company health benefit plans in which
he/they are currently enrolled and remain eligible. As of the end of the
Consulting Period, or earlier if Employee is not eligible to continue coverage
under the Company health benefit plans, Employee shall be offered COBRA
continuation coverage by the Company. Any and all rights to future benefits
under the Company’s retirement and other benefit plans will be governed by
applicable law and the appropriate plan documents.

(g) To the extent required by applicable law, or at the Company’s election, as
permitted by law, the Company shall withhold the appropriate federal, state and
local income and employment taxes, as reasonably determined by the Company, from
any amounts or benefits paid under this Agreement. With respect to any other
amounts or benefits paid under this Agreement, Employee acknowledges and agrees
that such amounts and benefits shall be subject to Internal Revenue Service
reporting through a Form 1099, if applicable, issued to Employee and Employee
may be required to make quarterly estimated tax payments to satisfy his tax
obligations. Payment of such amounts shall be made by Employee without any
withholdings or deductions by the Company. Employee agrees that he will be
exclusively liable for the payment of any taxes which may be assessed against
such amounts or benefits (including compensation realized pursuant to equity
awards), as well as any additional payments of interest, penalties, or
assessment of attorneys’ fees required by a governmental authority, taxing
authority, or court in connection with the payment of such amounts. Employee
further agrees to indemnify and hold harmless the Company from any liability
(including attorneys’ fees), penalties or interest that may be assessed by any
taxing authority or governmental

 

3



--------------------------------------------------------------------------------

authority with respect to the payment of such amounts. Employee further
acknowledges that the Company makes no representations or warranties with
respect to the tax treatment by any local, state or federal taxing authority of
any payments made under this Agreement.

(h) During the Consulting Period, given Employee’s status as a independent
contractor during that period, Employee may not satisfy his tax obligations
relating to any shares of Restricted Stock that vest during the Consulting
Period by having the Company withhold shares. This includes the Restricted Stock
that is scheduled to vest on January 1, 2010. Employee must consult with his own
tax advisor to determine how to satisfy his own tax obligations which may
include making quarterly estimated tax payments. For purposes of this Agreement,
each payment, installment payment, or bi—weekly payment shall be considered a
separate payment for purposes of Section 409A.

(i) The Company and Employee intend that compensation provided to Employee
pursuant to this Agreement will not be subject to taxation under Section 409A of
the Internal Revenue Code (“Section 409A”). To the maximum extent permitted, the
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements or applicable exceptions under
Section 409A of the Code. However, the Company does not guarantee any particular
tax effect for compensation and benefits provided to Employee pursuant to this
Agreement. In any event, except for the Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
Employee, the Company shall not be responsible for the payment of any applicable
taxes or interest incurred by Employee on compensation or benefits paid or
provided to Employee pursuant to this Agreement. Employee acknowledges that he
has relied on his own personal tax advisors, not the Company or its Affiliates,
legal counsel or advisors, regarding the tax treatment related to payments and
benefits provided under this Agreement.

3. Return of Company Property. Employee shall promptly return to the Company all
Company property and Confidential Information that is in Employee’s possession,
including, but not limited to, mobile phone(s), laptop computer(s), documents,
contracts, agreements, correspondence, plans, photographs, books, notes,
electronically stored data and all copies of the foregoing.

4. Cessation of Participation in Benefit Plans. Except as otherwise provided in
this Agreement in Section 2, Employee shall cease to be eligible to, and shall
not participate in, any of the Company’s benefit plans, including, but not
limited to, any dental or medical insurance, long term care plans, retirement or
401(k) plans, pension plans, deferred income plans, vacation and paid time off
leave, sick leave, short or long term disability insurance, life insurance,
personal accident insurance, or any other employee benefit offered by the
Company. If the plan documents for a particular benefit plan authorize
Employee’s continued participation in the benefit plan through the last day of
the month in which the Consulting Period ends, Employee may continue to
participate in that benefit plan pursuant to the terms of the plan documents.
Notwithstanding any other provision of this Agreement that might be construed to
the contrary, Employee shall

 

4



--------------------------------------------------------------------------------

not be eligible to, and shall not, participate in any Company benefit plan after
June 30, 2011. Nothing in this section shall prevent Employee from participating
in a COBRA continuation coverage program or any similar state medical and dental
insurance continuation coverage program or otherwise from receiving any accrued
vested benefits to which he is entitled.

5. Confidentiality. Employee agrees to (i) hold in strictest confidence,
(ii) not to use except for the benefit of the Company to fulfill Employee’s
employment or consulting obligations, and (iii) not to disclose to any person,
firm or corporation without written authorization of the Board of Directors of
the Company, any Confidential Information of the Company. Employee understands
that “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to, income
and cash flow statements, balance sheets, tax returns, other financial,
accounting and tax records, corporate records, information pertaining to the
Company’s information technology, consulting, communications, computer systems,
Internet and intranet systems, hardware, software, system designs and related
information, vendor relationships, vendors names and contact information,
business operations, marketing methods, advertising contracts, advertising rates
and terms, research, product plans, products, consulting services, pricing,
terms and conditions of contractual relationships, business operations and
plans, promotional and marketing activities, customer relationships, customer
lists, account numbers, markets, inventions, processes, formulas, third-party
information that the Company is obligated to keep confidential, or other
business information disclosed to Employee by the Company, either directly or
indirectly in writing, orally or by drawings or observation. Employee further
understands that Confidential Information does not include any of the foregoing
items that has become publicly known and made generally available through no
wrongful act of Employee or of others who were under confidentiality obligations
as to the item or items involved.

Employee agrees and acknowledges that the Company’s Confidential Information
constitutes exceptionally valuable trade secrets of the Company that have
independent economic value. Employee further acknowledges that it is necessary
to protect the Company’s Confidential Information from disclosure in order to
protect the trade secrets status and independent economic value of the
Confidential Information.

Employee further agrees and acknowledges that Employee shall not use or disclose
any Confidential Information at any time and Employee agrees to hold all
Confidential Information in strictest confidence, unless Employee is or was
specifically authorized to use or disclose such information under the terms of
this Agreement or unless Employee is required to do so by law, provided that
Employee has first given prompt written notice to the Company of such legal
requirement in enough time for it to obtain an appropriate protective order or
other remedy to prevent the disclosure of such Confidential Information.

 

5



--------------------------------------------------------------------------------

6. Intentionally Omitted.

7. Waiver and Release. Employee hereby irrevocably and unconditionally releases,
acquits and discharges the Company, its Affiliates, including NCM LLC, and their
predecessors, successors and subsidiaries, and the directors, shareholders,
officers, employees and agents of such entities (such Persons and entities
hereinafter referred to collectively as “the Releasees”) from any and all
claims, liabilities, causes of action, suits, or any right to relief of any
nature whatsoever, known or unknown, including, but not limited to, (i) any
claim that Employee is the victim of discrimination on the basis of race, sex,
age, national origin, religion, disability, sexual orientation or other
protected category; (ii) any claim arising from Employee’s employment with the
Company; and (iii) any claim which Employee now has or at any time heretofore
may have had against any of the Releasees based in whole or in part upon any act
or omission occurring on or before the execution date of this Agreement,
including, specifically, but not by way of limitation, claims under the Civil
Rights Acts of 1866 and 1964, as amended, 42 U.S.C. Sections 1981 and 2000(e) et
seq.; the Civil Rights Act of 1991; the Age Discrimination in Employment Act, as
amended, 29 U.S.C. Section 621 et seq.; the Americans with Disabilities Act of
1990, as amended, 42 U.S.C. Sections 12,101 et seq.; the Rehabilitation Act of
1973, as amended, 29 U.S.C. Section 701 et seq.; the Family and Medical Leave
Act of 1993, 29 U.S.C. Section 2601 et seq.; the Fair Labor Standards Act, 29
U.S.C. Sections 201 et seq.; the Employee Retirement Income Security Act, 29
U.S.C. Section 1001 et seq.; the Colorado Anti-Discrimination Act, C.R.S.
24-34-301 et seq. and 24-34-401 et seq.; all other federal, state or local laws,
regulations and ordinances; and the right to bring demands, complaints, causes
of action, and claims under any other federal, state, local or common law,
statute, regulation or decision. This release does not include claims Employee
may have for unemployment insurance or workers’ compensation benefits, state
disability compensation, or claims for any vested benefits under any
Company-sponsored benefit plan, nor does it preclude Employee from filing a
lawsuit to challenge the effectiveness of a release of claims under the Age
Discrimination in Employment Act pursuant to the Older Workers Benefit
Protection Act, or from filing a charge filed with an administrative agency
provided that Employee cannot recover any monetary or injunctive relief pursuant
to such charge. If the release with respect to any of the foregoing claims is
deemed to be invalid, unenforceable, or illegal, then: (x) the court or body of
arbitration making such determination shall reduce the effect of the release
with respect to such claim to the extent necessary in order to preserve the
enforceability of the remainder of the release or eliminate such claims from
those subject to such release, and the remainder of the release shall remain in
full force and effect; and (y) the Company shall be entitled to require Employee
to repay to the Company any pay received under this Agreement. This Agreement
shall not in any way be construed as an admission by any Releasee that it, she
or he has acted wrongfully or discriminatorily with respect to Employee or any
other Person, or that Employee has any legal rights whatsoever against any
Releasee.

EXCEPT AS OUTLINED ABOVE, THIS MEANS THAT, BY SIGNING THIS AGREEMENT, EMPLOYEE
WILL WAIVE ANY RIGHT HE MAY HAVE HAD TO PURSUE OR BRING A LAWSUIT OR MAKE ANY
LEGAL CLAIM AGAINST THE COMPANY OR ANY RELEASEE INCLUDING, BUT NOT LIMITED TO,
CLAIMS THAT IN ANY WAY ARISE FROM OR RELATE TO EMPLOYEE’S EMPLOYMENT OR THE
TERMINATION OF THAT EMPLOYMENT, UP TO AND INCLUDING THE DATE OF THE EXECUTION OF
THIS AGREEMENT.

 

6



--------------------------------------------------------------------------------

8. Definitions. The following capitalized terms, when used in this Agreement,
have the meanings set forth below:

 

Affiliate    With respect to a given Person, any Person controlling, controlled
by or under common control with such Person; control means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or voting interests, by contract or otherwise. Person    Any
individual and any corporation, partnership, joint venture, limited liability
company, association, trust or other entity. Service    Means as defined under
the National CineMedia, Inc. 2007 Equity Incentive Plan, as amended.

9. General Provisions.

(a) No Third-Party Beneficiaries. This Agreement will not confer any rights or
remedies upon any person or entity other than the parties and their respective
successors and permitted assigns.

(b) Succession and Assignment. This Agreement will be binding upon, and insure
to the benefit of, the parties and their respective successors and permitted
assigns. Without the prior written consent of all parties, neither party may
assign any of his or its rights under this Agreement.

(c) Entire Agreement. Employee acknowledges that no promise, inducement or other
agreement not expressly contained in this Agreement has been made conferring any
benefit upon Employee; that this Agreement contains the entire agreement between
Employee and the Company with respect to Employee’s termination of employment
with the Company; and that, with the exception of any referenced benefit plans,
written agreements for the assignment of inventions or written confidentiality
agreements previously entered into between Employee and the Company, all prior
agreements, understandings, oral agreements and writings between Employee and
the Company, including the Employment Agreement, are expressly superseded by
this Agreement and are of no further force and effect; provided however that
Sections 9, 10 and 11 of the Employment Agreement shall survive termination of
the Employment Agreement and shall survive until the end of the Consulting
Period.

(d) Further Assurances. The parties each agree to take such further actions and
to execute and deliver to the other, from time to time at or after the date of
this Agreement, such further assignments, certificates, instruments, records or
other documents, assurances or things as may be reasonably necessary to give
full effect to this Agreement and to allow each party to enjoy fully and to
exercise fully the rights accorded to and acquired by it under this Agreement.

 

7



--------------------------------------------------------------------------------

(e) Notices. All notices, requests, demands, claims, and other communications
under this Agreement must be in writing. Any notice, request, demand, claim or
other communication under this Agreement will be deemed duly given only if it is
sent by registered or certified mail, return receipt requested, postage prepaid,
or by courier, or, if to the Company, by telecopy or facsimile, and must be
addressed to the intended recipient as follows:

 

If to the Company, to:    National CineMedia, LLC    9110 East Nichols Avenue,
Suite 200    Centennial, Colorado 80112    Attn: Gene Hardy, General Counsel   
Fax No.: 303-792-8649 If to Employee, to:    Thomas Galley    3662 N. Perry Park
Road    Sedalia, Colorado 80135-8601

Notices will be deemed given and received three days after mailing if sent by
certified mail, when delivered if sent by courier, and one business day after
receipt of confirmation by person or machine if sent by telecopy or facsimile
transmission. Either party may change the address or addresses to which notices,
requests, demands, claims and other communications under this Agreement are to
be delivered by giving the other party notice in the manner set forth above.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original and all of which together will be
deemed to be one and the same instrument. The execution of a counterpart of the
signature page to this Agreement will be deemed the execution of a counterpart
of this Agreement.

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
the provisions of this Agreement.

(h) Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of Colorado, United States of America,
without considering the effects of conflicts of laws.

(i) Amendments and Waivers. No amendment of any provision of this Agreement will
be valid unless it is in writing and is signed by all parties. No waiver by any
party of any default, misrepresentation or breach of warranty or covenant under

 

8



--------------------------------------------------------------------------------

this Agreement, whether intentional or not, will be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
under this Agreement and will not affect in any way any rights arising by virtue
or any prior or subsequent such occurrence, and no waiver will be effective
unless set forth in writing and signed by the party against whom such waiver is
asserted.

(j) Severability. Any provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining provisions or the validity or enforceability
of the offending term or provision in any other situation or in any other
jurisdiction.

(k) Expenses. Each party shall bear its own expenses and legal fees incurred in
conjunction with the negotiation and/or drafting of this Agreement.

(l) Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The word “including” will mean including without limitation. The
parties intend that each representation, warranty and covenant contained in this
Agreement will have independent significance. If any party breaches any
representation, warranty or covenant contained in this Agreement in any respect,
the fact that there exists another representation, warranty or covenant relating
to the same subject matter (regardless of the relative levels of specificity)
which the party has not breached will not detract from or mitigate the fact that
the party is in breach of the first representation, warranty or covenant.

(m) Specific Performance. The parties acknowledge that the subject matter of
this Agreement is unique, and in case of any breach of the provisions of this
Agreement by a party, the other party will have, in addition to all other
remedies, the right to enforce specific performance of this Agreement in
accordance with the arbitration provisions of this Agreement.

(n) Acknowledgment of Rights Under the Older Worker’s Benefits Protection Act.

(i) Employee agrees and acknowledges that he: (1) understands the language used
in this Agreement and the Agreement’s legal effect; (2) understands that by
signing this Agreement he is giving up the right to sue the Company for age
discrimination; (3) will receive compensation under this Agreement to which he
would not have been entitled without signing this Agreement; (4) has been
advised by the Company to consult with an attorney before signing this
Agreement; and (5) was given no less than twenty-one days to consider whether to
sign this Agreement.

 

9



--------------------------------------------------------------------------------

(ii) For a period of seven days after his execution hereof, Employee may, in his
sole discretion, rescind this Agreement, by delivering a written notice of
rescission via hand delivery or reputable overnight courier to:

Gene Hardy, Esq.

Executive Vice President and General Counsel

National CineMedia, Inc.

9110 E. Nichols Avenue, Suite 200

Centennial, Colorado 80112

If Employee rescinds this Agreement within seven calendar days after the date
hereof, this Agreement shall be void, all actions taken pursuant to this
Agreement shall be reversed, and neither this Agreement nor the fact of or
circumstances surrounding its execution shall be admissible for any purpose
whatsoever in any proceeding between the parties, except in connection with a
claim or defense involving the validity or effective rescission of this
Agreement. If Employee does not rescind this Agreement within seven calendar
days after the date hereof, this Agreement shall become final and binding and
shall be irrevocable.

10. Acknowledgement. By signing this Agreement, Employee acknowledges that he
has had twenty-one (21) days to review this Agreement carefully, and to consult
with attorneys or advisors of her choice. Employee understands the terms of this
Agreement and the significance of the waivers that he has made, and Employee is
signing this Agreement voluntarily and without coercion.

[Signature Page to Follow]

 

10



--------------------------------------------------------------------------------

NATIONAL CINEMEDIA, INC. By:  

/s/ Kurt C. Hall

  Kurt C. Hall   President and Chief Executive Officer NATIONAL CINEMEDIA, LLC
By:  

/s/ Kurt C. Hall

  National CineMedia, Inc., as Managing Member,   Kurt C. Hall   President and
Chief Executive Officer EMPLOYEE  

/s/ Thomas C. Galley

  Thomas C. Galley

 

11



--------------------------------------------------------------------------------

ELECTION TO EXECUTE PRIOR TO EXPIRATION

OF 21-DAY CONSIDERATION PERIOD

I, Thomas C. Galley, understand that I have twenty-one days within which to
consider and execute the release provisions contained in the attached Separation
Agreement and Release and Consulting Agreement. However, after having an
opportunity to consult counsel, I have freely and voluntarily elected to execute
the Separation Agreement and Release and Consulting Agreement before such
twenty-one day period has expired.

 

December 21, 2009      

/s/ Thomas C. Galley

      Thomas C. Galley

 

12



--------------------------------------------------------------------------------

SEPARATION AGREEMENT AND RELEASE

AND

CONSULTING AGREEMENT

Thomas C. Galley

EXHIBIT A

Pursuant to Section 2(d) of the Agreement, the Company and Employee agree that
the following (under the column heading “Unvested Portion of Award – No of
Shares/Options) is a complete and accurate list of all outstanding equity awards
issued to Employee, determined as of November 16, 2009.

 

Type of Award

        Date of
Grant               Award
No.               Shares
Subject
to Award               Unvested
Portion of
Award –
No. of
Shares/Options 1               Max . No. of
Shares/
Options that
May Vest
Under the
Agreement               Scheduled
Vesting
Date      

Restricted Stock

      2/13/2007            3            24,165            4,833            4,833
           1/1/2010                                             4,833           
4,833            1/1/2011                                             4,833     
      4,833            1/1/2012            1/15/2009            48           
28,976            28,976            9,562            2/27/2012  2   

Stock Options 3

Exercise price $16.35

      4/4/2006            3            146,346            29,269           
29,269            1/1/2010                                             29,269   
        29,269            1/1/2011                                            
29,270            29,270            1/1/2012     

Exercise price $9.22

      1/15/2009            130            86,927            28,976           
28,976            1/15/2010                                             28,976
           28,976            1/15/2011                                         
   28,975            28,975            1/15/2012     

 

1

The unvested portion of the award, as determined effective December 1, 2009.

2

Except as may be determined by the Compensation Committee pursuant to
Section 2(d) of the Agreement and subject to the terms of the 2009 Restricted
Stock Agreement, the Restricted Stock shall vest if, and only to the extent
that, the Company achieves specified cumulative “Free Cash Flow” targets at the
end of the three-year measuring period as set forth in such agreement and shall
be subject to the Employee’s continuous Service, including Service as a
consultant to the Company.

3

Except as may be determined by the Compensation Committee pursuant to
Section 2(d) of the Agreement, the options shall expire at the close of business
at Company headquarters on the 90th day after the Employee terminates Service,
including Service as a consultant to the Company.



--------------------------------------------------------------------------------

SEPARATION AGREEMENT AND RELEASE

AND

CONSULTING AGREEMENT

Thomas C. Galley

Schedule 2(b)

 

Pay Date

   Amount

1/5/2010

   $ 20,370.79

1/19/2010

   $ 20,370.79

2/2/2010

   $ 20,370.79

2/16/2010

   $ 20,370.79

3/2/2010

   $ 20,370.79           $ 101,853.95       

3/16/2010

   $ 10,425.53

3/30/2010

   $ 10,425.53

4/13/2010

   $ 10,425.53

4/27/2010

   $ 10,425.53

5/11/2010

   $ 10,425.53

5/25/2010

   $ 10,425.53

6/8/2010

   $ 10,425.53

6/22/2010

   $ 10,425.53

7/6/2010

   $ 10,425.53

7/20/2010

   $ 10,425.53

8/3/2010

   $ 10,425.53

8/17/2010

   $ 10,425.53

8/31/2010

   $ 10,425.53

9/14/2010

   $ 10,425.53

9/28/2010

   $ 10,425.53

10/12/2010

   $ 10,425.53

10/26/2010

   $ 10,425.53

11/9/2010

   $ 10,425.53

11/23/2010

   $ 10,425.53

12/7/2010

   $ 10,425.53

12/21/2010

   $ 10,425.53           $ 218,936.13       

1/4/2011

   $ 10,425.53

1/18/2011

   $ 10,425.53

2/1/2011

   $ 10,425.53

2/15/2011

   $ 10,425.53

3/1/2011

   $ 10,425.53



--------------------------------------------------------------------------------

Pay Date

   Amount

3/15/2011

   $ 10,425.53

3/29/2011

   $ 10,425.53

4/12/2011

   $ 10,425.53

4/26/2011

   $ 10,425.53

5/10/2011

   $ 10,425.53

5/24/2011

   $ 10,425.53

6/7/2011

   $ 10,425.53

6/21/2011

   $ 10,425.53

7/5/2011

   $ 10,425.53

7/19/2011

   $ 10,425.53

8/2/2011

   $ 10,425.53

8/16/2011

   $ 10,425.53

8/30/2011

   $ 10,425.53

9/13/2011

   $ 10,425.53

9/27/2011

   $ 10,425.53

10/11/2011

   $ 10,425.53

10/25/2011

   $ 10,425.53

11/8/2011

   $ 10,425.53

11/22/2011

   $ 10,425.53

12/6/2011

   $ 10,425.53

12/20/2011

   $ 10,425.53           $ 271,063.78       

3/15/2010 - 12/20/2011

   $ 489,999.91       

Total

   $ 591,853.86       